Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the use of our report dated March 5, 2012 on the financial statements of Respect Your Universe, Inc. (a development stage company) as of December 31, 2011 and 2010, and the related statements of operations, stockholder’s equity (deficit) and cash flows for the years ended December 31, 2011 and 2010 and from November 21, 2008 (inception) to December 31, 2011, included herein on the registration statement of Respect Your Universe, Inc. on Form S-1, Amendment No.1, and to the reference to our firm under the heading “Experts” in the prospectus. We consent to the use of our report dated April 12, 2011, on the financial statements of Respect Your Universe, Inc. (a development stage company) as of December 31, 2010 and 2009, and the related statements of operations, stockholder’s equity (deficit) and cash flows for the years ended December 31, 2010 and 2009 and from November 21, 2008 (inception) to December 31, 2010, included herein on the registration statement of Respect Your Universe, Inc. on Form S-1, Amendment No.1, and to the reference to our firm under the heading “Experts” in the prospectus. Berman & Company, P.A. Certified Public Accountants Boca Raton, Florida June 25, 2012
